EXHIBIT 10.1


OCCIDENTAL PETROLEUM CORPORATION 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT


Name of Grantee:
   



Date of Grant:
May 7, 2012
 



Number of shares of Restricted Stock:
   





Agreement (this “Agreement”) made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation (“Occidental”), and with its
subsidiaries (the “Company”), and the Eligible Person receiving this Award (the
“Grantee”).
 
 
1.           Grant of Restricted Stock.  In accordance with this Agreement and
the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as amended
from time to time (the “Plan”), Occidental hereby grants to the Grantee as of
the Date of Grant, the number of shares of Restricted Stock set forth above. The
Restricted Stock shall be fully paid and nonassessable and shall be represented
by a book-entry account registered in the name of the Grantee with Occidental’s
registrar and stock transfer agent that will be subject to the restrictions
hereinafter set forth until those shares have become transferable in accordance
with Section 2.
 
 
2.           Restrictions on Transfer of Restricted Stock.  Fifty percent (50%)
of the shares of Restricted Stock may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Grantee,
except to Occidental, until the third anniversary date of this grant, and the
other fifty percent (50%) of such shares shall be subject to such transfer
restrictions until the Grantee ceases to serve on the Board for any reason,
including as a result of the Grantee’s death or Disability (the “Grantee’s
termination”); provided, however, that (i) the Grantee may designate from time
to time any beneficiary or beneficiaries to whom any shares of Restricted Stock
and any cash amounts are to be paid in case of the Grantee’s death before
receipt of such Restricted Stock and cash and (ii) all of the shares of
Restricted Stock shall immediately become transferable in the event of a Change
of Control or the Grantee’s termination.  If a written beneficiary designation
is not on file with Occidental at the time of the Grantee’s death, the Grantee’s
interest in the Restricted Stock will be transferred by will or the laws of
descent and distribution.  Any purported transfer, encumbrance or other
disposition of the Restricted Stock that is in violation of this Section 2 shall
be null and void, and the other party to any such purported transaction shall
not obtain any rights to or interest in the Restricted Stock.
 
 
3.           Vesting of Restricted Stock. The Restricted Stock shall be fully
vested and nonforfeitable as of the Date of Grant.
 
 
4.           Dividend, Voting and Other Rights.  Except as otherwise provided
herein, the Grantee shall have all of the rights of a stockholder with respect
to the shares of Restricted Stock, including the right to vote such shares and
receive any dividends that may be paid thereon;
 
 
 
 
 
 
provided, however, that any additional shares of Common Stock or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of Occidental shall be subject to the same restrictions as the shares
of Restricted Stock.
 
 
5.           Retention as Director.  Nothing contained in this Agreement shall
interfere with or limit in any way the right of the stockholders of Occidental
to remove the Grantee from the Board pursuant to the by-laws of Occidental, nor
confer upon any Grantee any right to continue in the service of Occidental as a
member of the Board.
 
 
6.           Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or non-U.S. tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to the
grant of Restricted Stock (including the grant, the vesting, the receipt of
Common Shares, the sale of Common Shares and the receipt of dividends, if
any).  The Company does not guarantee any particular tax treatment or results in
connection with the grant or vesting of the Restricted Stock or the payment of
dividends.
 
 
7.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
this Agreement if their issuance would result in a violation of any such law by
the Company.
 
 
8.           Adjustments.  The number or kind of shares of stock covered by this
Restricted Stock Award shall be adjusted in order to prevent dilution or
expansion of the Grantee’s rights under this Agreement as a result of events
such as stock dividends, stock splits, or other change in the capital structure
of Occidental, or any merger, consolidation, spin-off, liquidation or other
corporate transaction or event having a similar effect.  If any such adjustment
occurs, the Company will give the Grantee written notice of the adjustment
containing an explanation of the nature of the adjustment.
 
 
9.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan.  Any amendment
to the Plan will be deemed to be an amendment to this Agreement to the extent it
is applicable to this Agreement; however, except to the extent necessary to
comply with applicable law, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
 
 
10.           Severability.  If one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, the
invalidated provisions shall be deemed to be separable from the other provisions
of this Agreement, and the remaining provisions of this Agreement will continue
to be valid and fully enforceable.
 
 
11.           Relation to Plan; Interpretation.  This Agreement is subject to
the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the provisions of the Plan
control.  Capitalized terms used in this Agreement without definitions have the
meanings assigned to them in the Plan.  References to Sections are to Sections
of this Agreement unless otherwise noted.
 


 
2
 
 
 
 
 
12.           Successors and Assigns.   Subject to Sections 2 and 3, the
provisions of this Agreement shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
 
13.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
 
 
14.           Notices.   Any notice to the Company provided for in this
Agreement will be given to its Secretary at 10889 Wilshire Boulevard, Los
Angeles, California 90024, and any notice to the Grantee will be addressed to
the Grantee at his or her address currently on file with the Company.  Any
written notice will be deemed to be duly given when received if delivered
personally or sent by telecopy, e-mail, or the United States mail, first class
registered mail, postage and fees prepaid, and addressed as provided in this
paragraph.  Any party may change the address to which notices are to be given by
written notice to the other party as specified in the preceding sentence.
 
 
15.           Privacy Rights.  By accepting this Award, the Grantee explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this
Restricted Stock Award or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”).  Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan.  These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country.  By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above.  The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing.  Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
 
 
16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to this Restricted Stock Award granted
under the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 


 
3
 
 
 
 
 
17.           Grantee’s Representations and Releases.  By accepting this Award,
the Grantee acknowledges that the Grantee has read this Agreement and
understands that the future value of any shares of Common Stock issued pursuant
to this Restricted Stock Award cannot be predicted and Occidental does not
assume liability in the event such shares of Common Stock have no value in the
future; and the Grantee will be solely responsible for the payment or nonpayment
of taxes imposed or threatened to be imposed by any authority of any
jurisdiction.
 


 
In consideration of the grant of this Restricted Stock Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Restricted Stock Award or diminution in value of this Restricted Stock Award or
Common Shares issued pursuant to this Restricted Stock Award resulting from
termination of the Grantee’s service as a member of the Board and the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
 


 

 
OCCIDENTAL PETROLEUM CORPORATION
                 
By:
/s/ DONALD P. DE BRIER
     
Donald P. de Brier
 



 


 
The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and a copy of the Memorandum, dated May 7, 2012, and (ii)
accepts the right to receive the Common Stock or other securities covered
hereby, subject to the terms and conditions of the Plan and the terms and
conditions hereinabove set forth.
 


 

                         
Date:
   



 
4